- Case 1:20-cv-00407-JJM-PAS Document 21 Filed 03/23/21 Page 1 of 8 PagelD #: 216

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

EVA AMANDA AGUDELO, on behalf
of herself and all others similarly
situated,

Plaintiff,

y C.A. No. 20-407-JJM-PAS

SPRAGUE OPERATING
RESOURCES, LLC,
Defendant.

Newer wee eee eee ee ee eee ee” ee” ee”

 

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., CHIEF UNITED STATES DISTRICT JUDGE.

Eva Amanda Agudelo brings a class action complaint against Sprague
Operating Resources, LLC (“Sprague”) alleging private and public nuisance and
negligence because of unreasonable odors emanating from the petroleum-storage
facility Sprague operates. ECF No. 15. She alleges that Sprague did not properly
construct, maintain, and operate their petroleum-storage operation facility, in
Providence Rhode Island. Jd. at 7, § 37. Sprague moves to dismiss the two nuisance
counts over Sprague’s objection. Because the Court finds that Ms. Agudelo has stated
valid and plausible claims for both private and public nuisance, the Court DENIES
Sprague’s Motion to Dismiss. ECF No. 16.

I, BACKGROUND

Sprague is a wholesaler of natural gas, coal, and petroleum products. ECF No.

15 at 5, § 21. It runs a petroleum-storage terminal (“Terminal”) on Allens Avenue in
‘Case 1:20-cv-00407-JJM-PAS Document 21 Filed 03/23/21 Page 2 of 8 PagelD #: 217

Providence, Rhode Island. Jd. at 2, 4 5. Allens Avenue is an industrial area along
the Providence River on one side, and near the residential neighborhood of South
Providence on the other. At the Terminal, Sprague buys, stores, distributes, and sells
refined petroleum products and natural gas. /d. at 5, § 22. It also receives and
distributes liquid asphalt and related products. Jd. at 5, § 23. Sprague stores its
products at the Terminal in above-ground storage tanks, at least three of which it
uses for storage and distribution of liquid asphalt and another asphalt product called
roofing flux. Jd. at 6, J 25.

Ms. Agudelo alleges that since Sprague started storing liquid asphalt at the
Terminal, “odor complaints started flooding in from neighboring properties”
describing the odor as horrible, very unpleasant, and nasty. Jd. at 6, { 26; Jd. at 7, {
35°36. Many people lodged complaints with the Rhode Island Department of
Environmental Management (“RI DEM”), which issued a Notice of Violation to
Sprague alleging that the odor beyond their property lines stemmed from Sprague
lacking necessary equipment to control the odors. Jd. at 8, § 38(b). When the odors
did not subside, the Rhode Island Attorney General wrote to Sprague complaining
that the odors from the Terminal were “unreasonably interfering with the health,
safety, peace comfort, and convenience of the community.” Jd. at 8, J 38(c). The
United States Environmental Protection Agency (“EPA”) weighed in and negotiated
a consent decree and civil penalty because of the odor from the Terminal. /d. at 8, {
38(d). Ms. Agudelo alleges that Sprague has subjected her and her neighbors to

objectionable and offensive odors that have caused them to endure many negative
‘Case 1:20-cv-00407-JJM-PAS Document 21 Filed 03/23/21 Page 3 of 8 PagelD #: 218

impacts on their daily lives and the value and enjoyment of their property. Jd. at 9,
{| 42.

Sprague moves to dismiss the two nuisance counts asserting that the private
nuisance claim (Count I) fails because the alleged interference is with a public right,
and the public nuisance claim (Count II) fails because Ms. Agudelo does not allege a
special injury different from the public in general.! Also, Sprague claims that Ms.
Agudelo has failed to properly allege punitive damages.?

I. STANDARD OF REVIEW

Sprague moved, under Fed. R. Civ. P. 12(b)(6), to dismiss two of the three
claims brought against them. To survive a Rule 12(b)(6) motion to dismiss, Ms.
Agudelo must plead a “plausible entitlement to relief.” Bel/ Atl Corp. v. Twombly,
550 U.S. 544, 559 (2007). Her complaint must have sufficient factual allegations that
plausibly state a claim upon which relief can be granted. This standard requires more
than a recitation of elements and must allow the Court to draw a reasonable inference
that a defendant is liable. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court

must accept plaintiffs allegations as true and construe them in the light most

 

1 Sprague also asks the Court to dismiss “any possible gross negligence claim.”
ECF No. 16-1 at 1. Ms. Agudelo conceded at oral argument that there was no separate
claim for “gross negligence.” Sprague has not moved to dismiss Count II —
Negligence.

2 There is no claim or request for punitive damages. See ECF No. 15 at 16
(“Prayer for Relief’). The only mention of punitive damages is in the first
“Introduction” paragraph, which the Court does not find operative.
‘Case 1:20-cv-00407-JJM-PAS Document 21 Filed 03/23/21 Page 4 of 8 PagelD #: 219

favorable to the plaintiffs. Gargano v. Liberty Int'l Underwriters, Inc., 572 F.3d 45,
48 (1st Cir. 2009).

Ill. DISCUSSION

In seeking dismissal of Count I, Sprague argues that because Ms. Agudelo
bases her private nuisance claim on “an alleged interference with a public right, i.e.,
the right to clean air, and impacts the community at large,” she has not stated a cause
of action for private nuisance. ECF No. 16-1 at 5. Sprague argues that the public
nuisance count (Count II) fails because Ms. Agudelo “does not allege a special injury
different in kind from the public in general.” Jd. at 9. Ms. Agudelo objects to this
view of her allegations, arguing that private and public nuisance are not mutually
exclusive. ECF No. 17-1 at 10-138. Because her complaint alleges that the odor
coming from the Terminal is both an interference with the use and enjoyment of her
land and an interference with a public right — clean air, she argues that it is sufficient
to withstand Sprague’s motion to dismiss both claims. /d. at 11.

The Court begins its analysis with a brief review of Rhode Island nuisance law.
A private nuisance “arises from the unreasonable use of one’s property that
materially interferes with a neighbor's physical comfort or the neighbor’s use of his
real estate.” Weida v. Ferry, 493 A.2d 824, 826 (R.I. 1985). A public nuisance is “an
unreasonable interference with a right common to the general public.” Citizens for
Pres. of Waterman Lake v. Davis, 420 A.2d 53, 59 (R.I. 1980). The law supports Ms.
Agudelo’s contention that these claims are not mutually exclusive. “When the

nuisance, in addition to interfering with the public right, also interferes with the use
‘Case 1:20-cv-00407-JJM-PAS Document 21 Filed 03/23/21 Page 5 of 8 PagelD #: 220

and enjoyment of the plaintiffs land, it is a private nuisance as well as a public one.”
Restatement (Second) of Torts, § 821C cmt e);3 Baptiste v. Bethlehem Landfill Co.,
965 F.3d 214, 223 (3d Cir. 2020) (‘When a private or public nuisance is so widespread
that it affects both public and private rights, it may be actionable as either public ‘or
private or both public and private.”); Youst v. Keck’s Food Serv., Inc., 94 A.3d 1057,
1071-72 (Pa. Super. Ct. 2014). The Court turns to the allegations in Ms. Agudelo’s
complaint on each nuisance claim to determine whether they plausibly establish
either or both.
Private nuisance

In her Amended Complaint, Ms. Agudelo alleges that Sprague has
unreasonably used its property resulting in “noxious odors to be emitted into the
nearby residential community.” ECF No. 15 at 5, § 21. The Rhode Island Department
of Environmental Management (“RI DEM”) has cited Sprague for legal violations due
to its release of “air contaminants which created an objectionable odor beyond the
property line” of its facility. Jd. at 8,  38(b). Between February 2018 and February
2020, neighboring residents submitted more than 100 individual odor complaints as
evidence that Sprague’s unreasonable use of its property interfered with the use and
enjoyment of private residential properties. Jd. at 8, § 38(a). On January 28, 2020,
the Attorney General of Rhode Island sent a letter about Sprague’s odor emissions

asserting that they “are unreasonably interfering with the health, safety, peace,

 

3 Both parties agree that Rhode Island follows the Restatement (Second) of
Torts’ nuisance approach.

 
- » Case 1:20-cv-00407-JJM-PAS Document 21 Filed 03/23/21 Page 6 of 8 PagelD #: 221

comfort and convenience of the community.” Jd. at 8, 4 38(c). The EPA also issued a
consent decree relating to Sprague’s unreasonable use of its facility. Jd. at 8, J 38(d).
Ms. Agudelo also alleges that Sprague’s unreasonable use of its property
interferes with its neighbors’ physical comfort and use of their real estate. The

Amended Complaint quotes class members who describe the nuisance as follows:
e From resident Robin Greene: “there have been days where I wouldn’t be able

29

to stand being in my neighborhood.” She reported a “terrible” “acidy smell” . .
. ‘like gasoline.” She often would stay at another location rather than stay in
her home;

e From resident Marianne Williams: “[S]ome days I cannot open my windows
nor go outside due to the horrible smell in the air.” She reported a “very

29 66.

nasty,’ “putrid smell,” and that “there is no enjoyment” of her property:

e From resident Maria Ayala: “we can’t gather outside cause the smell is so bad.”
“{W]hen visitors come over, they also complain about the smell”; and

e From resident Tyrone Travers: “[O]il or tar burning maybe chemical” odors

that made “you want to hold your nose.” The smell made him “want to stay

inside verse going out.”

Id. at 7, 936.

 

4 Sprague wants the Court to define “neighbor” as an adjacent property owner.
See ECF No. 16-1 at 8. But nuisance law in Rhode Island does not call for such a
narrow and restrictive definition. Neighbor, when used in the context of nuisance
law refers to “nearby,” not “adjacent.” Ms. Agudelo alleges sufficiently plausible facts
that Sprague is a neighbor to her and the other class members. See, e.g., ECF No. 15
at 6 (“Due to Defendant’s intentional actions, and inadequate efforts to prevent its
emissions from escaping into the adjacent residential neighborhood . . .”).
* « Case 1:20-cv-00407-JJM-PAS Document 21 Filed 03/23/21 Page 7 of 8 PagelD #: 222

Ms. Agudelo, individually and on behalf of class members, has alleged a legally
valid claim for private nuisance because she asserts plausible facts showing that a
neighbor (Sprague) unreasonably uses its land (the Terminal) such that those actions
materially interfere with their physical comfort and use of their real estate. Her
private nuisance claim survives Sprague’s motion to dismiss.

Public nuisance

To plead a claim for public nuisance, Ms. Agudelo must allege plausible facts
that the odor emanating from the Terminal unreasonably interferes with a right
common to the public. Sprague argues that Ms. Agudelo’s claim for public nuisance
fails because she does not allege a “special injury different in kind from the public in
general.” ECF No. 16-1 at 9-13.

In her Amended Complaint, Ms. Agudelo alleged an interference with the use
and enjoyment of her private property and a negative effect on her property value.
Ms. Agudelo has alleged that she and each class member has suffered special injury
“in the form of diminished property values and/or loss of use and enjoyment of their
private property.” ECF No. 15 at 9, ¢ 48. Ms. Agudelo and her neighbors assert that
the noxious odors that emanate from the Terminal have prevented them from opening
their windows, going outside, gathering outdoors, or enjoying their property. Jd. at
7, | 36. They describe the odors as offensive, terrible, acidy, horrible, and putrid. Jd.

Ms. Agudelo, individually and on behalf of class members, has alleged a legally
valid claim for public nuisance because she asserts plausible facts showing individual

specific special injury to her, and the neighbors, and their properties, as well as injury
 

» - Case 1:20-cv-00407-JJM-PAS Document 21 Filed 03/23/21 Page 8 of 8 PagelD #: 223

of a right common to the public. As such, Sprague’s motion to dismiss Ms. Agudelo’s
public nuisance claim fails.

IV. CONCLUSION

Because Ms. Agudelo’s Amended Complaint plausibly sets forth claims for a
private and/or public nuisance, the Court DENIES Sprague’s Motion to Dismiss. ECF

No. 16.

 

 

John J. hd Jr.
Chief United States District Judge
March 23, 2021

 
